Citation Nr: 0928767	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include a lumbar spine fusion of L4-L5, 
claimed as due to fracture of the coccyx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to February 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, found that the Veteran was not 
entitled to service connection for a back disorder, to 
include a lumbar spine fusion of L4-L5.  

The RO failed to address the new and material evidence issue 
in the rating decision on appeal.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a back disability.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The Board remanded the claim for additional development in 
September 2007.  In its September 2007 decision the Board 
also denied entitlement to service connection for an allergic 
reaction to an inoculation, fracture of the coccyx, and 
asbestosis and those issues are therefore no longer before 
the Board.  See 38 C.F.R. § 20.1100.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in an October 1986 rating decision.  The 
appellant received timely notice of the determination but did 
not appeal, and that denial is now final.  

2.  Evidence received since the October 1986 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
service connection for a back disability, to include a lumbar 
spine fusion of L4-L5, claimed as due to fracture of the 
coccyx.  



CONCLUSION OF LAW

New and material evidence has not been received since the 
October 1986 rating decision, and the claim for entitlement 
to service connection for a back disability, to include a 
lumbar spine fusion of L4-L5, claimed as due to fracture of 
the coccyx, is not reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2003, and post-adjudication notice 
by letters dated in October 2007 and August 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the Veteran of the basis of the last final denial 
for the claim of service connection for a back disability, 
and described the meaning of "new" and "material" evidence 
in order to reopen the claim.  

While the October 2007 and August 2008 notice letters were 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2009 supplemental statement of the case (SSOC), following the 
provision of notice.  

Furthermore, no new disability rating or effective date for 
award of benefits will be assigned as the claim to reopen 
entitlement to service connection is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Although the October 2007 and August 2008 letters discussed 
above did not inform the Veteran of the correct date of the 
last final denial for the claim of service connection for a 
back disability, pursuant to Kent, 20 Vet. App. at 1, the 
Veteran has nonetheless been fully notified pursuant to Kent.  
The letter did specifically inform the Veteran of the correct 
basis of the last final denial for the claim of service 
connection for a back disability, and therefore the purpose 
of the notice requirements set out in Kent have been 
effectively fulfilled.  Furthermore, the Veteran has had a 
representative throughout the pendency of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In October 1986, the RO denied the Veteran's claim for 
service connection for a back disorder, finding that the 
Veteran's STRs did not show a back disorder during service.  
The Veteran did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  The Veteran seeks to reopen a claim of 
entitlement to service connection for a back disability, to 
include a lumbar spine fusion of L4-L5, claimed as due to 
fracture of the coccyx. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the October 1986 rating 
decision includes the Veteran's STRs, which note that on 
discharge in February 1950 a physical examination revealed 
that the Veteran's spine and extremities, including his 
bones, joints, and muscles, had no significant abnormality.  

Evidence submitted since the October 1986 rating decision 
pertaining to the Veteran's back includes a September 1983 
private treatment record noting that the Veteran had surgery 
on his low back in 1961 and 1981; an October 1987 private 
medical opinion addressed to what appears to be the Veteran's 
employer, which notes that the Veteran is solidly healed from 
his lower thoracic spine down to S1; a December 1987 private 
medical opinion, which notes that the Veteran had diagnoses 
of lumbalgia, chronic, status post-multiple lumbar spinal 
surgical procedures, including a laminectomy and spinal 
fusion (five procedures), cervical radicular syndrome, right, 
and loss of lumbar lordosis or "flat back syndrome;" a May 
1993 private treatment record noting that the Veteran was 
disabled in a coal mining accident in 1983, which ended up 
with him having his spine fused from T7 to S1,  and that 
prior to that he had a low back fusion in 1972 and a spinal 
laminectomy in 1983; a private treatment record dated in May 
1997, which notes that the Veteran underwent a C5-6 anterior 
diskectomy, osteophyte removal, and interbody fusion, and was 
given a final diagnosis of central and bilateral C5-6 
osteophytes and disk herniation with cervical stenosis and 
cervical myelopathy, left C6 motor radiculopathy, improved; 
January 2000 private treatment records noting that the 
Veteran had an anterior and posterior fusion in 1984, 1985, 
1986, and 1997; VA treatment records dated in December 2002 
noting that the Veteran had back pain from multiple spinal 
surgeries, and; a November 2003 VA examination related to the 
Veteran's claimed asbestosis, which notes that the Veteran 
has been largely wheelchair bound since he had seven broken 
vertebrae in a mining accident in about 1984.  Additionally, 
the Veteran's sister submitted a letter received by the RO in 
January 2005, which notes that the Veteran severely injured 
his back while he was in the Navy.  

Regarding all of the medical treatment records submitted 
since the October 1986 rating decision this evidence is new 
because it is not duplicative of evidence considered by the 
RO at the time of its October 1986 decision.  However, none 
of this evidence is material because it merely notes that the 
Veteran has had numerous spinal surgeries and procedures 
following service, some of which were due to an occupational 
coal mining accident in 1983 or 1984, and therefore none of 
this evidence relates to the unestablished fact; that is, 
whether the Veteran's current back disability is related to 
any injury, disease, or other event during service, including 
to a fracture of the coccyx, as required by 38 C.F.R. § 
3.303.  38 C.F.R. § 3.156 (a).  

Likewise, although new, the January 2005 lay statement from 
the Veteran's sister is not material because, even assuming 
its credibility, it is information that is redundant of the 
contentions made by the Veteran at the time of the RO's 
October 1986 rating decision.  38 C.F.R. § 3.156 (a).  

Given the absence of receipt of any new and material evidence 
since the October 1986 rating decision, reopening the claim 
to entitlement to service connection for a back disability, 
to include a lumbar spine fusion of L4-L5, claimed as due to 
fracture of the coccyx, is not warranted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (a).  











ORDER

The petition to reopen the claim for service connection for a 
back disability, to include a lumbar spine fusion of L4-L5, 
claimed as due to fracture of the coccyx, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


